UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4163



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


GARRY R. KING, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:03-cr-00023)


Submitted:   March 31, 2008                 Decided:   June 12, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael R. Cline, MICHAEL R. CLINE LAW OFFICE, Charleston, West
Virginia, for Appellant.    Lisa Grimes Johnston, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           On January 29, 2003, Garry R. King, Jr., was charged with

one count of unlawfully possessing an article of mail stolen from

the mailbox of another and knowing that the article had been

stolen, in violation of 18 U.S.C. §§ 1708 (2000) and 2 (2000).

King eventually pled guilty to the sole count in the indictment and

was sentenced to three months’ imprisonment followed by three years

of supervised release.

           King began supervised release on October 31, 2003.               On

January 10, 2006, King’s probation officer petitioned the district

court for a warrant for King due to multiple alleged violations of

his supervised release.       The district court ultimately entered an

order finding King had violated the conditions of his supervised

release and sentencing King to one day of imprisonment.           The court

also   imposed   a   period   of   thirty-six   months   less   one   day   of

supervised release with the special condition that King spend five

months in the community confinement center at Bannum Place in Rand,

West Virginia.       Thirty-one days later, King’s probation officer

again petitioned the court for a warrant for King due to an alleged

violation of his supervised release.

           The district court held a hearing on October 17, 2006,

for King’s alleged violation, during which King, his probation

officer, and the director of Bannum Place testified.                  At the

conclusion of the hearing, the district court revoked King’s


                                    - 2 -
supervised release and sentenced him to ten months’ imprisonment

and twenty-four months’ supervised release.

          King timely noted his appeal.    On appeal, King has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).1

King now questions whether his conduct constituted a violation of

the special condition of his supervised release.

          A decision to revoke a defendant’s supervised release is

reviewed for abuse of discretion.    United States v. Davis, 53 F.3d

638, 642-43 (4th Cir. 1995).        “Under the abuse of discretion

standard, this Court may not substitute its judgment for that of

the district court; rather, we must determine whether the district

court’s exercise of discretion . . . was arbitrary and capricious.”

United States v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995).     The

district court need only find a violation by a preponderance of the

evidence to revoke a defendant’s supervised release.    18 U.S.C.A.

§ 3583(e)(3) (West 2000 and Supp. 2006).

          In determining that King violated the special condition

of his release, the district court found that: (1) in the two and

one half weeks he resided at Bannum, King repeatedly requested

passes and furloughs from Bannum staff and, after being rebuffed,

from various probation officers; (2) that King went to the hospital

for a toothache and while there informed staff that he had a



     1
      King was informed of his right to file a pro se supplemental
brief. He has elected not to do so.

                               - 3 -
behavioral problem; (3) that hospital staff did not believe King

was in dire need of immediate behavioral medical treatment; and (4)

that, upon returning to Bannum, King threatened suicide, expecting

to then be forced to leave.      We have independently reviewed the

record and conclude that the district court did not err in finding

by a preponderance of the evidence that King falsely threatened

suicide for the purpose of inducing Bannum staff to force him to

leave Bannum and, thereby, violated the special condition of his

release.2

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.        We

therefore affirm the judgment of the district court.      This court

requires that counsel inform King, in writing, of his right to

petition the Supreme Court of the United States for further review.

If King requests that a petition be filed, but counsel believes

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on King.




     2
      Additionally, the district court did not err in requiring
King to spend five months at Bannum Place after sentencing him to
only one day of imprisonment for his original violations of
supervised release. See United States v. Allen, 2 F.3d 538 (4th
Cir. 1993).

                                - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -